Citation Nr: 0217825	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for aggravation of 
residuals of a comminuted fracture of the right patella.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The claimant had 25 days of active military service in 
July and August 1961.

This appeal to the Board of Veterans' Appeals (Board) 
arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The claimant fractured his right patella prior to 
active military service.

2.  The residuals of comminuted fracture of the right 
patella did not undergo increase in severity during 
service.

3.  There is no evidence of current pathology associated 
with residuals of a comminuted fracture of the right 
patella.  


CONCLUSION OF LAW

Service connection for residuals of a comminuted fracture 
of the right patella is not warranted.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The appellant filed a claim for 
service connection for a right knee disability in December 
2000, and there is no issue as to the provision of a form 
or completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In June 2001, VA notified the 
appellant of its receipt of the appellant's claim for 
service connection.  VA also delineated the procedures 
involving the claims process, its responsibility in 
developing the claim including obtaining supporting 
evidence and scheduling VA examinations, if necessary.  
The claimant was also advised of ways in which he could 
assist in the development of the development of his claim.  
Specifically, the claimant was asked to provide medical 
evidence showing that the right knee disorder had been 
treated since separation from service, to provide 
authorization for release of information, to respond 
quickly to any requests for evidence or information, 
provide complete names of medical providers, to provide 
copies of service medical records, private treatment 
records, or any other evidence in his possession to 
support his claim.  The RO also notified the claimant, in 
another June 2001 letter, that it had requested his 
private medical records.  The appellant was provided a 
copy of the August 2001 rating action, which denied his 
claim for service connection and summarized the evidence 
then of record.  The December 2001 statement of the case 
identified the evidence then of record and the regulations 
pertinent to his claim.  VA has discharged its duty to 
notify the claimant of the evidence and information 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service medical records are 
associated with the file, and those private medical 
records for which the claimant has provided releases are 
of record.  VA has discharged its duty to assist in 
obtaining evidence to substantiate the claim.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  For the reasons discussed herein, 
there is no need for an examination.  There is absolutely 
no evidence of a current knee disorder, and the record is 
clear that the appellant injured his knee before service.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of 
a failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

The Board sees no areas in which further development may 
be fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

II.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

In this matter, the appellant asserts that his right knee 
was aggravated by service.  He asserts that he told the 
Army of his prior right knee injury when he was inducted 
on July 27, 1961, but he was inducted in spite of that.  
He contends that, even if his right knee disorder existed 
prior to service, it was aggravated by training.  In his 
substantive appeal, he stated that he noted a surgical 
scar on his right leg on the June 7, 1961, pre-induction 
physical.

Service medical records show that, on the report of 
medical history for pre-induction examination dated June 
7, 1961, the appellant denied swollen or painful joints; 
arthritis or rheumatism; bone, joint, or other deformity; 
lameness; and trick or locked knee.  He reported having 
had an appendicitis operation when he was 17 years old.  
On the report of medical examination that same date, a 
four-inch surgical scar in the right lower quadrant 
(R.L.Q.) was noted.  The record, therefore, does not show 
that the appellant reported his right knee injury on 
induction.  The surgical scar noted in his pre-induction 
examination was an appendectomy scar.

Shortly after the appellant's induction on July 27, he was 
seen on August 10 saying he had fractured his knee and 
requesting an evaluation.  He was admitted to the U.S. 
Army Hospital Fort Jackson on August 12 for evaluation.  
His complaint was pain in the right knee.  He gave a 
history of having sustained a fracture of the right 
patella a year and a half previously when he fell from a 
height of ten feet to a concrete floor, landing on his 
right knee.  He was treated at Stewart County Hospital 
where open reduction of comminuted fracture of the patella 
was done.  He reported that he was told he would never be 
able to walk very much again.  He had been employed as a 
truck driver before service.  He reported that activities 
related to basic training had caused pain in his knee, and 
he felt he could not go on with training.

On examination, the right knee was slightly larger than 
the left.  There was no effusion in the joint.  There was 
a well-healed semi-circular scar paralleling the inferior 
margin of the right patella.  There was full range of 
motion of the knee but with marked crepitus of the patella 
in movement over the femoral condyles.  X-rays showed no 
significant abnormality of the knee joint.

The examiner concluded that the appellant was not 
physically qualified for retention because of residuals of 
a fracture of the right patella.  It was the medical 
judgment of the examiner that pain would be exacerbated on 
activity, and that the condition had existed prior to 
service.

The appellant's physical examination for medical board 
proceedings noted the well healed semicircular scar 
paralleling the inferior margin of the right patella.  The 
right knee disability was found not to be incident to 
service and not to have been aggravated by active duty.

A person is considered to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects , infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are t be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Although the appellant asserts that he told the examiner 
of his pre-service right knee fracture on his pre-
induction physical, the records do not support that 
contention.  They show that, on the history the appellant 
filled out, he denied bone or joint problems.  The scar 
noted by the examiner was the appellant's appendectomy 
scar.

Thus, there was no notation of the previous right knee 
fracture on the appellant's entrance examination.  

The presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111 and 1132; 
38 C.F.R. § 3.304(b).  The Court of Appeals for Veterans 
Claims (Court) has held that the standard of proof for 
evidence to rebut the presumption of soundness is not 
evidence which is merely cogent and compelling, but 
evidence that is clear and unmistakable, that is, 
undebatable.  Vanerson v. West, 12 Vet. App. 254, 261 
(1999).  Pursuant to 38 C.F.R. § 3.304(b), the question is 
not whether the Department has sustained a burden of 
producing evidence, but whether the evidence as a whole 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  That determination is 
dispositive as to the question of pre-service inception, 
and further adjudication under a preponderance of the 
evidence would be redundant.  Id.

In this case, there is clear and unmistakable evidence 
that the right knee was injured prior to service.  With 
notation or discovery during service of such residuals 
conditions as scars or healed fractures, with no evidence 
of antecedent injury during service, the conclusion must 
be that they pre-existed service.  38 C.F.R. § 3.303(c).  
This appellant requested evaluation of his right knee 
after having been in the service for about two weeks.  At 
that time, he had a well-healed scar paralleling the 
inferior margin of the right patella.  This well-healed 
scar clearly shows that the appellant's open reduction had 
taken place well before his induction into military 
service.  It is obvious and manifest that the knee injury 
and open reduction pre-existed his military service.  
Indeed, the appellant does not contend otherwise.

A pre-existing injury will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  In this case, the appellant 
contends that his physical profile on separation was a 4 
for his legs, whereas it had been a 1 on induction, and 
that his right knee underwent an increase in disability.  
While it is clear that the appellant experienced pain in 
his right knee with activity during his brief military 
service, there is absolutely no evidence that the right 
knee underwent a permanent increase in disability.  The 
medical evidence of the appellant's evaluation in service 
shows full range of motion but with marked crepitus.  The 
joint was enlarged but there was no effusion.  What the 
evidence shows is that the knee became temporarily 
symptomatic with activity during service.  Increase in 
severity of the underlying disability is not shown.

Further evidence to support this is the absolute lack of 
any record of treatment of the knee post service, or of 
any current knee disability related to the 1959 fracture.  
The appellant had a brief period of military service in 
1961, and the medical record for the 41 years since then 
is devoid of any reference to a disability related to that 
old fracture.

The appellant was requested to submit and identify medical 
evidence of treatment of his right knee disorder since 
separation from service, and numerous private medical 
records were obtained by VA and associated with the 
appellant's claims file.  However, none of those records 
reflect even complaints of a right knee problem.  The 
appellant was diagnosed as having peripheral neuropathy of 
the bilateral lower extremities in July 2000; however, 
this does not speak to a right knee disorder.  In the 
absence of a current disability, service connection for 
residuals of a comminuted fracture of the right knee is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The clear preponderance of the evidence is against the 
appellant's claim, and there is no reasonable doubt to be 
considered.  38 U.S.C.A. § 5107 (West Supp. 2002)



ORDER

Service connection for aggravation of residuals of a 
comminuted fracture of the right patella is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

